Title: To Alexander Hamilton from Charles Carroll of Carrollton, 6 November 1798
From: Carroll, Charles (of Carrollton)
To: Hamilton, Alexander


          
            Dear Sir,
            Annapolis 6th Novr. 1798
          
          I was favored the 30th past with your friendly & polite answer to my letter of the 9th.
          The writing on the opposite sheet will best explain  the Count de Moëlien’s wishes. All I can add on the Subject, is to assure you  of my firm persuasion, that if public policy, & the regulations which may be finally established Shall permit you to gratify the ardent desire the Count expresses of becoming one of your Aids, that his merit and Services will gain your esteem & confidence, and demonstrate that he was worthy of the appointment. With sentiments of the greatest — regard, respect & esteem I remain Dr. Sir, Yr. most obdt. hum. Servant
          
            Ch. Carroll of Carrollton
          
          Major General Hamilton
        